Citation Nr: 0840890	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-28 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for dental injury due to 
service trauma for dental treatment purposes.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  That rating decision denied service 
connection for dental treatment purposes for two teeth based 
on a finding that no inservice dental trauma was shown.

The Board notes that a subsequent, November 2006 rating 
decision granted service connection for dental treatment 
purposes for eleven teeth.  Later in November 2006, the RO 
proposed to sever service connection for those teeth, and in 
February 2007, a rating decision was issued that implemented 
the severance.  The veteran appealed that determination, 
however at the Travel Board hearing before the undersigned in 
September 2008, the veteran clarified that he was withdrawing 
the claim for restoration of service connection for the 
eleven teeth addressed in the February 2007 rating decision, 
and that the only issue he wished to pursue was that of 
entitlement to service connection for treatment purposes for 
the two teeth affected by the claimed inservice dental 
trauma.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran suffered injury to tooth number 29 from a dental 
trauma during service when he bit into a cherry pit.


CONCLUSION OF LAW

Dental trauma to tooth number 29 was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 17.161(c) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2005.  Subsequent notice was provided in 
letters dated in March 2006 and March 2008, and the claim was 
readjudicated in a May 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records (STRs), assisted 
the veteran in obtaining evidence, afforded the veteran a 
physical examination, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual Background, Legal Criteria, and Analysis 

In essence, the veteran contends that he is entitled to 
service connection for damage to two teeth that he claims 
resulted from an incident in service when he bit down on a 
cherry pit while eating a piece of pie.  He contends that 
this event caused a fracture of one tooth requiring a crown, 
as well as a bridge which has subsequently been lost, causing 
damage to a second tooth.

The pre-induction examination revealed four missing teeth.  A 
notation in November 1954 indicated that a 3/4 crown had been 
prepared for tooth number R13 (VA considers this tooth number 
29).  In December 1954, an adjusted bridge abutment was 
noted.  Separation examination again noted four missing 
teeth.

Under the applicable law, a claimant is entitled to VA 
outpatient dental treatment if he qualifies under one of the 
categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  Specifically, a veteran will be eligible for "Class 
I" VA outpatient treatment if he has an adjudicated 
compensable service- connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  Here, since the 
veteran is not service connected for a compensable service-
connected dental condition, he is not eligible for "Class I" 
VA outpatient treatment.  

"Class II" eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions; however generally, claimants are eligible 
for only a one-time correction of noncompensable service-
connected dental conditions.  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma, will be eligible for VA dental care on 
a "Class II(a)" basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 
C.F.R. § 17.161(c).  For the purposes of determining whether 
a veteran has treatment eligibility, the term "service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service.  VAOPGCPREC 
5-97 (1997), 63 Fed. Reg. 15,556 (1997).  This opinion relied 
upon the definitions of "trauma" in Black's Law Dictionary 
and Stedman's Medical Dictionary.  Black's Law Dictionary 
defines "trauma" as "[a] physical injury caused by a blow, or 
fall or a psychologically damaging emotional experience."  
Black's Law Dictionary, p. 1344 (5th ed. 1979).  Similarly, 
Stedman's Medical Dictionary defines "trauma" as a "wound; an 
injury inflicted usually more or less suddenly, by some 
physical agent."  Stedman's Medical Dictionary, p. 1320 (3d 
unabridged lawyers' ed. 1972).  Thus the General Counsel 
concluded that, from a legal or medical perspective, trauma 
is an injury.  Since treatment is given in order to remedy 
the effects of disease or injury, dental treatment is not 
synonymous with dental trauma.  Id.

With respect to the veteran's residuals of dental trauma to 
the mouth, the Board notes that STRs are consistent with the 
veteran's report of injury to one tooth, number 29, from 
biting a cherry pit, resulting in a 3/4 crown in November 1954.  
A VA examination in November 2007 noted "a tooth that 
appears to at one time to have had a crown."  It is also 
documented that the veteran received bridge work in December 
1954.  With respect to the tooth that was affected by the 
bridge work in service, service connection for treatment 
purposes is not warranted, since the veteran has not claimed 
that such tooth sustained traumatic damage, and any injury to 
that tooth resulted from treatment provided during service.  
VAOPGCPREC 5-97; 62 Fed. Reg. 15566 (1997).

Turning to tooth number 29, which was treated with a crown 
during service, the only real question then concerns the 
circumstances of the injury.  There is no record that 
documents the reason for the injury to this tooth.  The Board 
finds that the appellant's account of biting a cherry pit 
consistent and sufficiently detailed to make it credible.  
Further, the veteran's account is not controverted by other 
evidence of record (with the exception of the silence of the 
records).  Using the Stedman's definition of trauma cited 
above, the Board finds that a cherry pit constitutes an 
"agent" which "more or less suddenly" inflicted "an 
injury" to the tooth in question.

Accordingly, the Board will give the veteran the benefit of 
the doubt concerning the tooth that was crowned in service, 
number 29, and find that residuals of dental trauma to the 
mouth, resulting in the injury to that tooth, was a result of 
trauma incurred in service under 38 C.F.R. § 17.161(c), and 
that entitlement to dental outpatient treatment for 
disability of that tooth is warranted.  


The Board has determined that the veteran's residuals of 
dental trauma to the mouth, resulting in injury to tooth 
number 29, constitutes a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
service trauma under 38 C.F.R. § 17.161(c).  This will 
entitle the veteran to Class II(a) benefits which are defined 
as "any treatment indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability."  38 C.F.R. § 17.161(c).  


ORDER

The claim for service connection for residuals of dental 
trauma resulting in injury to tooth number 29 under 38 C.F.R. 
§ 17.161(c), is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


